Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendments filed on 01/24/2022 and 01/28/2022 for Application No. 17/095,670.  By the amendments, claims 1-14 are pending with claims 1-4, 6-11 and 13-14 being amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Sheridan et al. (US 2016/0377167, from IDS filed 11/16/2020).
Regarding claim 1, Sheridan discloses an oil supply device (See at least Figures 3 and 4, para. [0042], i.e., gear system 48) extending around an axis (A), intended to supply oil to two distinct oil distribution circuits (i.e., made up of at least inner and outer lubricant jets 98, 94 and passages 92, 100, 105, hereinafter “ODC98, ODC94”) of a reduction gear (i.e., made up of at least 62, 64, 68, 78, 76, hereinafter “RGear62”), the reduction gear (RGear62) comprising 
at least one sun pinion (para. [0042], i.e., sun gear 62), a planet carrier (i.e., carrier plates 78, 76) and a ring gear (16) which are mobile in rotation relatively with respect to each other, the oil coming from at least one oil injection means (i.e., inner lubricant jet 98) fixed with respect to the reduction gear (RGear62), said device being configured to be fixed to the planet carrier (78, 76) and comprising 
a first lubrication annular cup (i.e., inner scoop 96) configured to receive oil coming from said at least one oil injection means (i.e., inner lubricant jet 96) and to allow the supply of oil to one of said oil distribution circuits (ODC98, ODC94), the device (48) comprising 

each cup supplying an associated and distinct oil circuit (ODC98, ODC94), the cups (96, 88) being coaxial and of different diameters (Fig. 3), 
wherein said cups (96, 88) both are configured to receive oil axially in a direction that is parallel to the axis (A) and facing the associated cup (88,96), or centripetally in a radial direction facing the axis (A), or tangentially, or according to an inclined direction combining two of said directions (Fig. 4).  

Regarding claim 2, Sheridan discloses the device according to claim 1, wherein it comprises at least: 
- the first annular cup (96), the associated oil distribution circuits (ODC98) of which comprises a plurality of nozzles (see at least para. [0042], i.e., a spray bar on radial passages 105) distributed circumferentially around the axis (A) and which supply oil to the sun pinion (62) or to the planet gears (64), or to both the sun pinion and the planet gears, and 
- the second annular cup (88), the associated oil distribution circuit (ODC94) of which supplies oil to planet gear bearings (Fig. 4, 112) of the planet carrier (78).

Regarding claim 3, Sheridan discloses the device according to claim 1, 
wherein at least one of the first and second annular cups (96, 88) has an outer part having a section substantially in the shape of a U of radial orientation open towards the axis (A) and an 3inner part extending the outer part starting from a branch of the U which delimits a J- or V- shaped gutter configured to receive oil jets inclined according to a direction having at least one radial centripetal component facing the axis (A) and an axial component or axial and tangential component facing towards the cups (96,88), or an open L-shaped gutter opposite the cups (96,88) supplied by purely axial oil jets or axial and tangential oil jets.

7, Sheridan discloses the device according to claim 1, wherein each first or second annular cup (96, 88) is connected to the adjacent second or first annular cup (96, 88) by structural arms (see Annotated Fig. 3 below, i.e., Structural-Arm, it is noted that all the components of the system are either directly or indirectly connected to one another).

    PNG
    media_image1.png
    450
    489
    media_image1.png
    Greyscale

Annotated Fig. 3
Regarding claim 10, Sheridan discloses an oil injection system (i.e., made up of at least oil distributing circuits ODC98, ODC94) for supplying oil to the oil supply device (Fig. 3) according to claim 3, 
wherein said oil supply device is staged and comprises the at least two distinct oil injection means (98,94) each supplying a corresponding cup of the first and second annular cups (96,88) of the device (48).

Regarding claim 12, Sheridan discloses the oil injection system (58) according to claim 10, wherein each oil injection means (98, 94) is supplied with an oil adapted to the requirements of a member of the reduction gear (RGear62) which is lubricated by the corresponding cup (96,88).

Regarding claim 13, Sheridan discloses a lubrication set for an epicyclic (RGear62) or differential reduction gear, comprising the oil supply device (48) according to one of claim 1.

Regarding claim 14, Sheridan discloses a lubrication set for a epicyclic (RGear62) or differential reduction gear, comprising the oil injection system according to claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan.
Sheridan discloses the device according to one claim 1 including the oil cups but does not explicitly teach at least one of the first and second annular cups comprises an extra zone having an over thickness.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have one of the annular cups including a zone having an over thickness that can be machined to allow the balancing of said cup as matter of a design choice, since such a modification would have involved a mere change in the size and shape of a component.  A change in size and shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Allowable Subject Matter
Claims 4-6, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The statement of reasons for the indication of allowable subject matter regarding the above claims is indicated in the prior office action.

Response to Amendment
The amendments filed on 01/24/2022 and 01/28/2022 have been entered. Applicant’s amendments have overcome the objection of claims 1, 4, 8-11 and 13-14 and the rejection of claims 2, 6, 10-14 being rejected under 35 U.S.C §112(b) indicated in the prior Office action. The objection and rejection of the claims have been withdrawn.
 
Response to Arguments
Applicant's arguments filed on 01/28/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-7 that Sheridan fails to disclose “the cups are both configured to receive oil axially in a direction that is parallel to the axis and facing the associated cup, or centripetally in a radial direction facing the axis, or tangentially, or according to an inclined direction combining two of said directions”.
In response to applicant’s arguments, it is respectively disagreed because the claimed invention only requires one of these configurations: 1) axially in a direction that is parallel to the axis and facing the associated cup, or 2) centripetally in a radial direction facing the axis, or 3) tangentially, or 4) according to an inclined direction combining two of said directions.  In this case, Sheridan discloses cups 90 and 96 are configured to receive oil from inner lubricant jet 94 and inner lubricant jet 96 in an inclined direction that is relative to axis X, shown in Figure 3 and discussed at paragraphs [0042] and [0043].  This teaching meets the limitation “wherein said cups are both configured to receive oil…according to an inclined direction combining two of said directions” required by claim 1. 
 Consequently, the rejections of claim 1-3, 7-8,10 and 12-14 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TINH DANG/Primary Examiner, Art Unit 3659